395 F.2d 749
68-2 USTC  P 9523
Mair J. SCHEPPS, Appellant,v.UNITED STATES of America, Appellee.
No. 24831.
United States Court of Appeals Fifth Circuit.
June 7, 1968, Rehearing Denied July 15, 1968.

1
Edwin M. Sigel, Houston, Tex., Sandford Slobin, Huston, Tex., of counsel, for appellant.


2
Morton L. Susman, U.S. Atty., Houston, Tex., Ronald J. Blask, Asst. U.S. Atty., for appellee.


3
Before COLEMAN and GODBOLD, Circuit Judges, and RUBIN, District Judge.

PER CURIAN:

4
The appellant has been found guilty, in two counts, of violating 26 U.S.C., 7206(1), wilfully making and subscribing a federal income tax return which he did not believe to be true and correct as to every material matter.  That the return was false in certain particulars is not disputed.  Although not charged with nor being tried for income tax evasion, appellant says that he should have been allowed to introduce proof showing that the falsity resulted in no tax deficiency.  This proof was not relevant to the issue raised by the indictment and it was not error to reject it, Siravo v. United States, 1 Cir., 1967, 377 F.2d 469; Silverstein v. United States, 1 Cir., 1967, 377 F.,2d 269; Hoover v. United States, 5 Cir., 1966, 358 F.2d 87, 89, cert. Denied 385 U.S. 822, 87 S. Ct. 50, 17 L. Ed. 2d 59.


5
On the record now before us we perceive no error in the use by the government of H. G. Hooks as a witness for the prosecution.


6
Affirmed.